Appeal from D. C. N. D. Ill.; and
Appeal from C. A. 7th Cir. In No. 80-415, further consideration of question of jurisdiction postponed to hearing of case on the merits. In No. 80-1239, probable jurisdiction noted. Cases consolidated and a total of one hour allotted for oral argument. In the course of briefing the questions presented in these cases, the parties are requested to address whether the issue of the constitutionality of sections 106 and 110 of the Rock Island Railroad Transition and Employee Assistance Act, as modified by section 701 of the Staggers Rail Act of 1980, Pub. L. 96-448, 94 Stat. 1959, 45 U. S. C. §§ 1005 and 1008 (1976 ed., Supp. IV), is properly before us. See Fed. Rule Civ. Proc. 65(a)(2). Reported below: No. 80-1239, 645 F. 2d 74.